           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

JAMONTRA D. WILLIS,                            )
                                               )
                     Plaintiff,                )
                                               )
v.                                             )          No. CIV 19-292-JHP-SPS
                                               )
ADAM ELLER and                                 )
AARON NAYLOR,                                  )
                                               )
                     Defendants.               )

                                  OPINION AND ORDER

       On August 30, 2019, Plaintiff, a pro se prisoner incarcerated at the Carter County Jail

in Ardmore, Oklahoma, filed this civil rights action pursuant to 42 U.S.C. § 1983 against two

Ardmore police officers (Dkt. 1). On September 20, 2019, the Court granted Plaintiff’s

motion for leave to proceed in forma pauperis and directed him to pay an initial partial filing

fee of $20.64 by October 11, 2019 (Dkt. 6).

       On October 15, 2019, the Court’s mail to Plaintiff was returned, marked “return to

sender - attempted - not known - unable to forward” (Dkt. 7). Because Plaintiff has failed

to advise the Court of his current address, as required by Local Civil Rule 5.6(a), this action

is dismissed without prejudice for his failure to prosecute. See United States ex rel. Jimenez

v. Health Net, Inc., 400 F.3d 853, 854-56 (10th Cir. 2005) (dismissing appeal sua sponte for

failure to prosecute because appellant disappeared and failed to meet court deadlines).

       ACCORDINGLY, this action is, in all respects, DISMISSED WITHOUT

PREJUDICE for failure to prosecute.
IT IS SO ORDERED this 22nd day of October 2019.




                                2
